 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   ERIC V. KERSTEN, CA Bar #226429
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, California 93721-2226
     Telephone: (559) 487-5561
 5
     Attorneys for Defendant
 6   EDDIEBERTO GARCIA
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 1:20-cr-00232 DAD
12                     Plaintiff,                   STIPULATION TO CONTINUE STATUS
                                                    CONFERENCE; ORDER THEREON
13    vs.
                                                    Date: May 17, 2021
14    EDDIEBERTO GARCIA,                            Time: 2:00 p.m.
                                                    Judge: Hon. Erica P. Grosjean
15                    Defendant.
16
17
18          IT IS HEREBY STIPULATED by and between the parties through their respective
19   counsel that the status conference scheduled for May 17, 2021 may be may be continued to July
20   19, 2021, at 2:00 p.m., or the soonest time thereafter convenient to the court.
21          Eddieberto Garcia is alleged to have violated his term of supervised release by
22   consuming and driving under the influence of alcohol. A DUI charge related to this conduct is
23   pending in Fresno County Superior Court. This continuance is requested to allow time for a
24   possible resolution of the state charge prior to resolution of the supervised release violation. Mr.
25   Garcia has complied with all conditions of release since his initial appearance on the petition for
26   revocation of his supervised release.
27   ///
28   ///
 1           Because this matter is a supervised release violation, the Speedy Trial Act does not apply
 2   and no exclusion of time is not necessary.
 3
 4                                                                    PHILLIP A. TALBERT
                                                                      Acting United States Attorney
 5
 6   DATED: May 11, 2021                                   By         /s/ Justin J Gilio
                                                                      JUSTIN J. GILIO
 7                                                                    Assistant United States Attorney
                                                                      Attorneys for Plaintiff
 8
 9                                                                    HEATHER E. WILLIAMS
                                                                      Federal Defender
10
11   DATED: May 11, 2021                                   By         /s/ Eric V. Kersten
                                                                      ERIC V. KERSTEN
12                                                                    Assistant Federal Defender
                                                                      Attorneys for Defendant
13                                                                    EDDIEBERTO GARCIA
14
15
16                                                ORDER
17           IT IS SO ORDERED. For the reasons set forth above, the status conference is continued
18   to July 19, 2021, at 2:00 p.m. before the Duty Magistrate Judge.
19
20
     IT IS SO ORDERED.
21
22      Dated:       May 11, 2021                               /s/
                                                       UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
      Garcia: Stipulation to                         -2-
      Continue Status Conference
